UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1754


ALEXANDER S. STEWART,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF THE NAVY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:14-cv-00071-MSD-TEM)


Submitted:   October 16, 2014             Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alexander S. Stewart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Alexander       S.    Stewart        appeals    the    district         court’s

order      dismissing        without        prejudice      his       civil    complaint       as

frivolous pursuant to 28 U.S.C. § 5 1915(e)(2)(i) (2012). *                                   We

have       reviewed       the     record      and      find     no     reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.       Stewart v. Dep’t of the Navy, No. 4:14-cv-00071-MSD-TEM

(E.D.      Va.    filed    July       7,   2014   &    entered       July    8,   2014).      We

dispense         with     oral    argument        because       the     facts      and     legal

contentions        are    adequately        presented      in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




       *
       We conclude that the order is final and appealable as no
amendment to the complaint could cure the defects identified by
the district court.    See Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066–67 (4th Cir. 1993).



                                                  2